UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT


                               ____________

                               No. 94-30519
                               ____________

        UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

        versus

        JOHN M. CLEMENTS,

                                Defendant-Appellant.

       __________________________________________________

          Appeal from the United States District Court
              for the Middle District of Louisiana
       __________________________________________________


                             January 22, 1996

Before HIGGINBOTHAM,    EMILIO    M.    GARZA,   and    BENAVIDES,   Circuit
Judges.

EMILIO M. GARZA, Circuit Judge:

     Defendant   John   M.    Clements    appeals      his   conviction   for

attempting to evade or defeat the payment of federal income tax, in

violation of 26 U.S.C. § 7201, and for making a false statement to

a federal agency, in violation of 18 U.S.C. § 1001.            We affirm.

                                    I

     As an architect and business man, Clements was involved in

several different business entities in Baton Rouge, Louisiana.

     One was a real estate management company called Clements

Properties.   Another was Clements Blanchard and Associates, Inc.

("CBA"), an architectural firm. Clements caused these companies to
incur large tax liabilities by directing them not to turn over to

the Internal Revenue Service ("IRS") the payroll taxes which had

been withheld from employees' salaries.      In addition to his own

personal income tax liability, Clements was eventually personally

assessed the payroll tax liability for these two companies in his

capacity as a "responsible person."

     The IRS officer assigned to his case, June Dow, spent many

months attempting to work out ways for Clements to pay off his tax

liability.   Aside from the prospect of future projects or the sale

of stock, Clements repeatedly told Dow that his only source of

income was CBA, the architectural firm.    Clements assured Dow that

he would be able to satisfy the tax liability once CBA was paid on

its contract with Hannover Corporation for services performed in

connection with Place Vendome, a shopping mall project in Baton

Rouge.   Despite repeated assurances, the IRS never received any

money, and Dow eventually decided to file a lien on CBA's property

and to levy the firm's contract with Hannover, as well as Clements'

personal bank accounts.   None of these actions were successful in

securing any funds to pay down Clements' tax liability.

     When Clements met with Dow that summer, he told her that CBA

had been dormant since the lien had been filed and that he had

discharged all of his employees.      Clements also told her that he

had no income from any source and that his wife was paying all

their necessary living expenses.      Evidence at trial established

that none of this was true.      Most significantly, Clements had

signed a separate, personal contract with Hannover Corporation,

                                -2-
replacing the original contract between Hannover and CBA, and was

receiving substantial sums of money from the Place Vendome project.

Clements never told Dow or the IRS that he had entered into a new

contract or that he was receiving any income.

     Following a two-count indictment, a jury convicted Clements of

attempting to evade taxes by hiding the receipt of over $150,000

paid in connection with the Place Vendome project, and of making

false statements to an employee of the Internal Revenue Service.

At sentencing, the district court decided to depart upwards from

the Sentencing Guidelines because Clements had obstructed justice

after he was convicted.   The district court sentenced Clements to

a term of imprisonment of fifty-one months, and ordered to pay a

fine and make restitution to the IRS.     Clements filed a timely

notice of appeal from both his conviction and sentence.

                                 II

     Clements argues that the district court made a number of

evidentiary errors.    The decision whether to admit testimony or

other evidence is committed to the sound discretion of the trial

judge.    United States v. Okoronkwo, 46 F.3d 426, 435 (5th Cir.),

cert. denied, ___ U.S. ___, 116 S. Ct. 107, 133 L. Ed. 2d 60

(1995).    We review the district court's evidentiary rulings for

abuse of discretion.   United States v. Scott, 48 F.3d 1389, 1397

(5th Cir.), cert. denied, ___ U.S. ___, 116 S. Ct. 264, ___ L. Ed.

2d ___ (1995).

                                 A

     Clements contends that the district court erroneously excluded

                                -3-
several letters he wrote relating to his financial projects.

Having    reviewed   the   record,    we    conclude   that   Clements    never

attempted to introduce the letters into evidence, and the district

court was therefore never required to rule on whether the letters

were admissible. The record contains only three instances in which

defense    counsel   brought    the   letters    to    the   district   court's

attention.

      During the cross-examination of IRS officer June Dow, the

Government objected on hearsay grounds to defense counsel's attempt

to elicit testimony regarding a letter Clements wrote to Dow prior

to the period of the indictment.           The district court held a bench

conference on the objection and the possible grounds for sustaining

it.   After some lengthy discussion, the district court eventually

requested defense counsel to "go through a trial run" of his cross-

examination of Dow outside the presence of the jury.                     At the

conclusion of the trial run, defense counsel stated, "If we handle

it that way, then I'll bypass the letter entirely."             The letter was

never offered into evidence, and the district court never ruled it

was inadmissible.1


            Clements argues that prior to the trial run the district court had
already ruled the letter was inadmissible. The record does not support this
claim.   During the bench conference, the district court discussed several
possible grounds for excluding testimony regarding the contents of the letter.
The district court also ruled at one point that defense counsel was permitted to
cross-examine Dow regarding her independent recollection of matters discussed in
the letter, and the accuracy of any notes she took, but that defense counsel was
not permitted to use the letter to impeach her. The district court had not,
however, ruled on the Government's objection, and the court made its lack of
ruling perfectly clear to defense counsel, Mr. Lorenzi, immediately prior to the
trial run:
      MR. LORENZI: I'll tell you what I'll do, then, in light -- first of
      all, in light of the court's ruling, and I don't want my proceeding

                                      -4-
      During the direct examination of Clements, defense counsel

sought to elicit testimony that Clements had written to Dow and

notified her about a proposal by Hannover Corporation to purchase

a block of CBA stock.        The district court again conducted a trial

run of the testimony outside the presence of the jury.                      At this

bench conference, the district court asked to see the letter

Clements      wrote   to   Dow   about    the     negotiations    with     Hannover

Corporation.      The district court then ruled that Clements could

testify that he was trying to sell CBA in order to raise money to

pay the tax owed, that he notified Dow of this fact, and that he

later    withdrew     from   the   negotiations.            Concerned    about   the

prejudicial nature of the testimony, the district court, however,

would not allow Clements to testify about misrepresentations or

other misconduct by the promoters of Place Vendome in order to

explain why he withdrew from the proposed agreement.                    At no point

did     the   district     court   rule        that   the    letter     itself   was

inadmissible, and defense counsel never attempted to introduce the




this way, obviously, to be a waiver, your honor. We would ask that the objection
be noted for the record.
      THE COURT:    I haven't overruled it.
      MR. LORENZI: Okay. I thought you had. That's why I'm somewhat
      confused.
      THE COURT:     No. I told you -- I said, let's go through a trial
      run.
      MR. LORENZI: I'll tell you what I would do, then, would be to ask
      -- well, first of all, do you want to instruct the witness not to
      actually answer the question?
      THE COURT:    I want him to answer -- I want her --
      MR. LORENZI:       Oh, you do want her to answer.
      THE COURT:      -- to answer it now, and then if I say it's
      admissible, we'll do it again in front of the jury. If I say it's
      not admissible, it's your proffer.
      MR. LORENZI: All right. Then I understand how to proceed.

                                         -5-
letter into evidence.2

      Similarly, the first time the letters were discussed, during

the   cross-examination      of   William     G.   Hayes,    whose   financial

consulting firm was appointed receiver for Place Vendome, Inc.,

defense counsel did not offer any of the letters into evidence, and

the district court did not rule any of them inadmissible.                     We

therefore decline to reach any of Clements' arguments regarding the

admissibility of these letters.3

                                       B

      Clements argues that the district court erroneously excluded

testimony as to why he believed he could not open a checking


            Moreover, defense counsel acknowledged at one point that he did not
intend to introduce into evidence the documents relating to the proposed
transaction with Hannover Corporation:

      THE COURT:    I mean, being fair to both sides now. You know, it
      would be very easy for the Government to say, "Put everything in
      there is about Mr. Recile and Ms. Phillips and everybody else," and
      then that's the typical argument that people make. If one's guilty,
      everybody's guilty. I've been doing the best job I can to keep out
      that other situation to the extent that I can understand the facts.
      So I'll let him testify, since the May time period is involved.
      I'll let him testify that he was trying to sell the company to get
      some value to pay the taxes and that he notified Ms. Dow of the
      fact, if in fact, he did, and that he withdrew from this agreement,
      or the agreement didn't go through for whatever reason, and that's
      where we are. And that's what I'll let happen.
      MR. LORENZI: Well, I haven't produced any of that to the witness.
      It's questionable hearsay.
      THE COURT:    Well, it is, but you don't need the documents to show
      --
      MR. LORENZI: No, I don't need the documents.

            Clements's failure to make an offer of proof to the trial court as
to which letters, or portions of the letters, he believed admissible means that
he has also failed to preserve the record for our review. Even if we accepted
Clements' argument that the trial court made a ruling during the these bench
conferences with respect to the letters, we are unable to determine from this
record exactly which letters are being discussed. We are therefore unable to
adequately determine the propriety and harmfulness of any such ruling by the
district court. See United States v. Scott, 48 F.3d 1389, 1397 (5th Cir. 1995)
(holding that defendant did not preserve the issue for appeal where he failed to
make an offer of proof to the district court as to which portions of the criminal
record of the government's witness should have entered into evidence).

                                      -6-
account.   Clements contends on appeal he would have testified that

because    of   his   poor   rating   by    "CheckFax"))the    result    of   a

bankruptcy and bounced checks))"it was his impression that banks

would not allow him to open an account."               The district court

sustained an objection to defense counsel's question regarding the

CheckFax rating on the basis of hearsay.          Clements argues that his

testimony was not hearsay because it was not being introduced "to

prove the truth of the matter asserted."           FED. R. EVID. 801(c).

      We find that Clements has failed to preserve any error for our

review.    Rule 103(a)(2) of the Federal Rules of Evidence provides

that error may not be predicated upon a ruling which excludes

evidence unless a substantial right of the party is affected and

"the substance of the evidence was made known to the court by offer

or was apparent from the context within which questions were

asked."    FED. R. EVID. 103(a)(2).4        "[T]his circuit will not even

consider the propriety of the decision to exclude the evidence at

issue, if no offer of proof was made at trial."            United States v.

Winkle, 587 F.2d 705, 710 (5th Cir.), cert. denied, 444 U.S. 827,

100 S. Ct. 51, 62 L. Ed. 2d 34 (1979).         Although a formal offer is

not required to preserve error, the party must at least inform the

trial court "what counsel intends to show by the evidence and why

it should be admitted."        United States v. Ballis, 28 F.3d 1399,

1406 (5th Cir. 1994).


            The rule also provides that we are not precluded from "taking notice
of plain errors affecting substantial rights although they were not brought to
the attention of the court." FED. R. EVID. 103(d). We find there was no plain
error.

                                      -7-
      Defense counsel in this case made no attempt to inform the

district court that Clements' testimony about his CheckFax rating

was being sought to prove something other than the truth of his

rating.    See United States v. Grapp, 653 F.2d 189 (5th Cir. 1981)

(declining to consider a hearsay exception as a basis for the

admissibility of evidence where the argument was not presented to

the trial court); United States v. Wells, 525 F.2d 974, 976 (5th

Cir. 1976) ("Inasmuch as no suggestion was made at the time that

the evidence sought would fall within some exception to the hearsay

rule, appellants cannot properly contend now that it was error to

sustain Government objections to the questions in issue."); cf.

United States v. Gonzalez, 700 F.2d 196, 201 (5th Cir. 1983)

(holding    that    defendant     had   sufficiently   explained   basis    for

hearsay exception to trial judge to preserve it for review).5                We

therefore    find    that   the    district    court   did   not   abuse    its

discretion.

                                         C

      Clements next contends that the district court erred by

allowing the Government to admit evidence of prior "bad acts" under




            Moreover, the record reveals that the district court subsequently
overruled an objection to the following question by defense counsel: "Did you
know back in March though July 1991, why you couldn't open a bank account?" This
question was designed to elicit directly testimony regarding Clements'
understanding of why he was unable to open an account, including the effect of
his CheckFax rating. After the objection was overruled, however, defense counsel
did not instruct Clements to answer the question, but proceeded instead to a new
line of questions regarding whether Clements had ever attempted to open a bank
account.

                                        -8-
Rule 404(b).6 The Government elicited testimony from two witnesses

that Clements was aware of the payroll tax liability at the time it

arose.   The first witness, William A. Clark, had worked for CBA as

comptroller, with responsibility for the company's accounting and

financial administration.        The second witness, William P. Gaines,

Jr., had worked as comptroller for Clements Properties.                      Both

testified    that   they    repeatedly       discussed   with   Clements      the

outstanding payroll tax that was due and that he intentionally

decided not to pay the tax at that time.

      Clements failed to object to this testimony at trial and must

therefore show "plain error."         See FED. R. CRIM. P. 52(b).7         Under

the "plain error" standard, we correct forfeited errors only where

they are "clear" or "obvious" and "affect substantial rights."

United States v. Olano, 507 U.S. 725, ___, 113 S. Ct. 1770, 1776-

79, 131 L. Ed. 2d 508 (1993); United States v. Calverley, 37 F.3d
160, 162-64 (5th Cir. 1994) (en banc), cert. denied, ___ U.S. ___,



            FED. R. EVID. 404(b) provides:

      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show that he acted in
      conformity therewith.    It may, however, be admissible for other
      purposes, such as proof of motive, opportunity, intent, preparation,
      plan, knowledge, identity, or absence of mistake or accident,
      provided that upon request by the accused, the prosecution in a
      criminal case shall provide reasonable notice in advance of trial,
      or during trial if the court excuses pretrial notice on good cause
      shown, of the general nature of any such evidence it intends to
      introduce at trial.

            Clements incorrectly argues that he has preserved a higher standard
of review by filing a pretrial objection to the Government's Rule 404 Notice
(which contained no mention of the two comptrollers or their testimony). See
United States v. Graves, 5 F.3d 1546, 1551-53 (5th Cir. 1993) (reviewing for
plain error where defendant did not make contemporaneous objection to admission
of evidence that was subject of pretrial ruling on motion in limine), cert.
denied, ___ U.S. ___, 114 S. Ct. 1829, 128 L. Ed. 2d 459 (1994).

                                      -9-
115 S. Ct. 1266, 131 L. Ed. 2d 145 (1995).         Even where the errors

are clear or obvious, we will not exercise our discretion to

correct the forfeited errors unless they seriously affect the

fairness, integrity, or public reputation of judicial proceedings.

Olano, 507 U.S. at ___, 113 S. Ct. at 1776; Calverley, 37 F.3d at

162.

       In deciding whether the admissibility of evidence of "other

bad acts" is governed by Rule 404(b), we must determine if the

evidence in question is "intrinsic" or "extrinsic."        United States

v. Williams, 900 F.2d 823, 825 (5th Cir. 1990).               "Other act

evidence is intrinsic when the evidence of the other act and the

evidence of the crime charged are inextricably intertwined or both

acts are part of a single criminal episode or the other acts were

necessary preliminaries to the crime charged."             Id. (internal

quotation marks omitted).       As one of the elements of the tax

evasion charge, the Government needed to prove that Clements acted

"wilfully."    United States v. Terrell, 754 F.2d 1139, 1144 (5th

Cir.), cert. denied, 472 U.S. 1029, 105 S. Ct. 3505, 87 L. Ed. 2d
635 (1985).    Direct evidence that Clements was aware of his tax

liability, even though prior to the time period of the indictment,

was    "inextricably   intertwined"   with   the   crime   charged.   We

therefore find that the testimony was "intrinsic" evidence which

does not fall within the meaning of Rule 404(b).       See United States

v. Dula, 989 F.2d 772, 777 (5th Cir.) ("In developing proof of

intent and motive, the prosecution may offer all of the surrounding

circumstances that were relevant."), cert. denied, ___ U.S. ___,

                                 -10-
114 S. Ct. 172, 126 L. Ed. 2d 131 (1993).                 The district court

committed no error by admitting this evidence, plain or otherwise.8

                                        III

      Clements contends that the jury charge was defective because

the district court did not give a requested instruction that

"attempting to postpone the payment of taxes" is not sufficient to

constitute evasion.          We review jury instructions "to determine

whether the court's charge, as a whole, is a correct statement of

the   law    and   whether     it   clearly   instructs   jurors    as    to    the

principles of law applicable to the factual issues confronting

them."      United States v. Box, 50 F.3d 345, 353 (5th Cir.), cert.

denied, ___ U.S. ___, 116 S. Ct. 309, ___ L. Ed. 2d ___ (1995)

(internal quotation marks omitted). We review the district court's

refusal to give an instruction for abuse of discretion.                    United

States v. Pennington, 20 F.3d 593, 600 (5th Cir. 1994).                        "The

refusal to give a jury instruction constitutes error only if the

instruction        (1)   was    substantially     correct,    (2)        was    not



            Clements makes several other assertions of error regarding evidence
that was or was not admitted, all of which we find to be without merit. Clements
argues that the district court erred by excluding statements made by Dow. Having
reviewed the record, we conclude that the district court did not abuse its
discretion with respect to any statement made by Dow.
      Clements also argues that the district court erred by allowing the
Government to introduce the rebuttal testimony of Carolyn Herbert, Dow's "group
manager," because it was in response to Clements' testimony elicited by the
Government on cross-examination. Clements did not object at trial, and we find
there was no "plain error." See United States v. Martinez, 962 F.2d 1161, 1165-
66 & n.10 (5th Cir. 1992) (holding it was not plain error to admit testimony to
rebut statement made by defendant on cross-examination).
      Finally, Clements contends that the Government violated the Jencks Act by
not turning over additional investigatory histories by Dow. Clements, however,
did not request that the district court review the statements in camera, nor has
he requested that the statement be produced for review on appeal. See United
States v. Edwards, 702 F.2d 529, 531 (5th Cir. 1983). We therefore find that
Clements has failed to establish any error on this ground.

                                       -11-
substantially covered in the charge delivered to the jury, and (3)

concerned an important issue so that the failure to give it

seriously impaired the defendant's ability to present a given

defense."    Id.

      Under count one, the district court instructed the jury that

the evidence must establish beyond a reasonable doubt that Clements

knowingly and intentionally attempted to evade or defeat the

payment of taxes owed.9       This instruction accurately sets out the

elements the Government must prove to establish a violation of 26

U.S.C. § 7201.     See Terrell, 754 F.2d at 1144.        Because we conclude

that the charge to the jury substantially covers Clements' proposed

instruction, we find that the district court did not abuse its

discretion.10

                                      IV

      Clements contends that the district court made several errors

in calculating his sentence.            We review the district court's

application of the Sentencing Guidelines de novo. United States v.

Radziercz, 7 F.3d 1193, 1195 (5th Cir. 1993), cert. denied, ___

U.S. ___, 114 S. Ct. 1575, 128 L. Ed. 2d 218 (1994).             The district



            The district court specifically instructed the jury that the
Government had to prove beyond a reasonable doubt "[t]hat when the defendant
engaged in the above-mentioned acts or acts, he did so with the purpose of
evading or attempting to evade the payment of taxes."

            Clements also contends that the district court should have granted
a new trial because of the errors asserted above. "The ruling on a new trial
motion is reviewed for abuse of discretion; new trials are granted only upon
demonstration of adverse effects on substantial rights of a defendant." United
States v. Cooks, 52 F.3d 101, 103 (5th Cir. 1995) (footnote omitted). Having
rejected Clements' claims of error, we also conclude that the district court did
not abuse its discretion by denying his motion for a new trial.

                                     -12-
court's factual findings will be affirmed unless they are clearly

erroneous.     United States v. Brown, 7 F.3d 1155, 1159 (5th Cir.

1993).   "A factual finding is not clearly erroneous as long as the

finding is plausible in light of the record as a whole."                    Id.

(internal quotation marks omitted).

                                       A

      Clements argues that the district court improperly computed

the loss amount for both counts in determining the base offense

level.   Under count one for tax evasion, Clements argues that the

tax loss should be limited to the value of the assets he attempted

to hide from the Internal Revenue Service.            Had the offense been

successfully completed, Clements contends, he would only have

evaded $150,000 in taxes.11

      The district court determined the base offense level using the

sum of the tax assessments against Clements by the IRS as of the

indictment period, exclusive of interest and penalties.             The total

tax liability evaded was calculated to be $258,712.03.12              The 1990

Sentencing Guidelines13 define "tax loss" as "the total amount of

the tax that the taxpayer evaded or attempted to evade."              U.S.S.G.


            We note that the indictment alleged that Clements "received more than
$150,000.00 in cash and checks payable to CLEMENTS from the Place Vendome
promoters," and there was undisputed evidence at trial that Clements in fact
received approximately $270,000 from Place Vendome during the time period of the
indictment. (emphasis added).

            This figure represents the sum of the following assessments: (1)
Clements' 1989 personal income tax liability))$19,527.70; (2) Clements' tax debt
as a "responsible person" for CBA))$233,524.45; and (3) Clements' tax debt as a
"responsible person" for Clements Properties))$5,659.88.

            Clements does not dispute that the district court properly used the
1990 Sentencing Guidelines.

                                     -13-
§   2T1.1(a).     In United States v. Brimberry, 961 F.2d 1286 (7th

Cir. 1992), the defendant argued that the "tax loss" should be the

value of her hidden assets (jewelry worth approximately $69,000,

plus $8,000 equity in her house)))the amount of money the IRS could

actually recover from her))rather than, as the district court

found, the $7 million assessed income tax deficiency.                    While

recognizing that its interpretation of "tax loss" could lead to

some strange results if the discrepancy between the tax deficiency

and the hidden assets grew too wide, the Seventh Circuit concluded

that the plain language of § 2T1.1 required it to affirm the

district court's finding that $7 million was the "tax loss" that

she attempted to evade. 961 F.2d at 1292.      We agree, and hold that

the "tax loss" evaded means the tax deficiency assessed, exclusive

of interest and penalties, rather than the amount that the IRS

could actually recover.14 See also United States v. Moore, 997 F.2d
55, 60-62 (5th Cir. 1993) (concluding that "tax loss" is to be

calculated in the same manner under § 2T1.4, for assisting tax

fraud, § 2T1.3, for false statements on tax returns, and § 2T1.1,

for tax evasion, and holding that "tax loss" under § 2T1.4 means



            Clements argues that the district court erred by not considering a
1993 clarifying amendment. See U.S.S.G. § 1B1.11(b)(2) ("[I]f a court applies
an earlier edition of the Guidelines Manual, the court shall consider subsequent
amendments, to the extent that such amendments are clarifying rather than
substantive changes."). Clements argues that the district court should have
considered the following language: "If the offense involved tax evasion . . .
that tax loss is the total amount of the loss that was the object of the offense
(i.e., the loss that would have resulted had the offense been successfully
completed)." See 1993 Guidelines Manual, Appendix C, amendment 491. We note
that this amendment also states, "If the offense involved willful failure to pay
tax, the tax loss is the amount of tax that the taxpayer owed and did not pay."
Id. (emphasis added).     We find that this clarifying amendment is entirely
consistent with our holding.

                                     -14-
the "intended" tax loss rather than the government's actual tax

loss).

      Under count two for false statements, the district court used

the   same    $258,712.03   figure    in     determining   the   loss   amount.

Clements was sentenced in consideration of § 2F1.1 for offenses

involving fraud or deceit, which provides that "if a probable or

intended loss that the defendant was attempting to inflict can be

determined, that figure would be used if it was larger than the

actual     loss."    U.S.S.G.    §   2F1.1,     comment.   (n.7).       We   have

previously held that a district court is to be given wide latitude

in determining the amount of loss caused by false statements, and

that it is "proper to calculate loss based on the risk engendered

by the defendant's criminal conduct, even where the actual loss was

lower."      United States v. Brewer, 60 F.3d 1142, 1145 (5th Cir.

1995).15     We find that the district court did not err by equating

the "loss amount" with the sum of Clements' tax liability for

purposes of calculating the offense level under count two.16

                                       B

      Clements next contends that the district court erred by


            Section 2F1.1 also states that where offenses involving fraudulent
statements are prosecuted under a general statute like 18 U.S.C. § 1001, we
should apply the more specific guideline if it is more apt. U.S.S.G. § 2F1.1,
comment. (n.13). The crime of false statements to a government officer is more
aptly covered by § 2T3.1. Id. We have held that under § 2T3.1 and § 2T1.1, "tax
loss" is to be calculated in a similar manner in both provisions. United States
v. Moore, 997 F.3d 55, 58-59 (5th Cir. 1993) (holding that "tax loss" was
properly calculated as "intended" loss rather than actual loss).

            Clements also argues that the $258,712.03 figure was inaccurate
because he should have received credit for property previously seized by the IRS.
The district court concluded that the IRS had already appropriately applied the
value of these properties to Clements' tax liabilities. Having reviewed the
record, we do not find this conclusion to be clearly erroneous.

                                      -15-
providing a two-level enhancement to the sentence imposed under the

tax evasion count for the use of "sophisticated means."                The 1990

Sentencing Guidelines provide, "If sophisticated means were used to

impede discovery of the nature or extent of the offense, increase

by two levels."        U.S.S.G. § 2T1.1(b)(2).         The Guidelines define

"sophisticated means" as including "conduct that is more complex or

demonstrates greater intricacy or planning than a routine tax-

evasion case.     An enhancement would be applied for example, where

the defendant used offshore bank accounts, or transactions through

corporate    shells."      U.S.S.G.    §     2T1.1,   comment.     (n.6).     The

background comments to the Guidelines also state, "Although tax

evasion involves some planning, unusually sophisticated efforts to

conceal the evasion decrease the likelihood of detection and

therefore warrant an additional sanction for deterrence purposes."

U.S.S.G. § 2T1.1, comment. (backg'd).                 We review the district

court's factual finding that Clements used sophisticated means to

impede discovery of his offense for clear error.             United States v.

Charroux, 3 F.3d 827, 836-37 (5th Cir. 1993).             "We will not find a

district court's ruling to be clearly erroneous unless we are left

with the definite and firm conviction that a mistake has been

committed."      Id.

      Clements argues that his use of cashier's checks merely

constituted the acts of his offense, and was necessitated by his

lack of a bank account.       When Clements' scheme to evade taxes and

impede discovery of his offense is viewed in its entirety, however,

we   find   no   clear   error   in   the    district    court's    finding    of

                                      -16-
"sophisticated means."         In early 1991, IRS agent Dow informed

Clements that she had finally decided to file a lien against CBA,

and to levy the firm's bank accounts and contract with Hannover

Corporation     regarding     the   Place    Vendome    project.      Shortly

thereafter, Clements entered into a personal contract with Hannover

Corporation for continuing architectural services, supplanting the

contract between CBA and Hannover.17 Pursuant to this new contract,

Clements received over $270,000 during the indictment period from

March through July. Of the twenty-three checks he received in this

period, almost all of them were converted into multiple cashier's

checks, sometimes as many as thirteen.            Some of these cashier's

checks were made out to creditors, but most of them were made

payable to John Clements himself.           These latter cashier's checks,

if they were not cashed, were then often deposited into the

separate     bank   account   of    Clement's    wife   or   converted    into

additional cashier's checks.

        Even though Clements' transactions did not involve the use of

offshore bank accounts or fictional entities, his use of multiple

cashier's checks and his wife's separate bank account to obscure

the link between the money and Place Vendome or himself undeniably

made it more difficult for the IRS to detect his evasion.                 This

case does not present the situation in which an individual taxpayer

merely "completed his individual 1040 form with false information

to avoid paying some of his federal taxes."             Charroux, 3 F.3d at


             The original contract, dated September 5, 1990, was for a one-year
term.

                                     -17-
837 (internal quotation marks omitted).           The district court's

finding of sophisticated means was not clearly erroneous.          See id.

(affirming a finding of sophisticated means where the defendants

participated in a "land flip" scheme to purchase property for

inflated prices and had sought the advice of tax professionals "in

order to lend the appearance of legitimacy to the dealings"); cf.

United States v. Rice, 52 F.3d 843, 849 (10th Cir. 1995) (finding

clear   error   where   defendant    "merely    claimed   to   have     paid

withholding taxes he did not pay").

                                     C

     Clements contends that the district court also erred by

providing for a two-level enhancement because the offense involved

"more than minimal planning."       U.S.S.G. § 2F1.1(b)(2)(A).        Under

the Guidelines, more than minimal planning "is deemed present in

any case involving repeated acts over a period of time, unless it

is clear that each instance was purely opportune."               U.S.S.G.

§ 1B1.1, comment. (n.1(f)).      More than minimal planning is also

defined as "more planning than is typical for commission of the

offense in a simple form," or is deemed to exist "if significant

affirmative steps were taken to conceal the offense."             Id.     We

review the district court's determination of the existence of "more

than minimal planning" for clear error.        United States v. Brown, 7
F.3d 1155, 1159 (5th Cir. 1993).

     His   "repeated    acts,"   Clements   argues,   were     merely    the

repetition of the same false statement to Dow that he had not

received any money from Hannover, and this repetition was purely

                                    -18-
opportune because he was simply responding to further questioning

by Dow.      We disagree.      The record reveals that Clements had

frequent contact with Dow over an extended period of time and made

numerous false statements to Dow and her group manager, Carolyn

Herbert.   The mere fact that the meetings and conversations were

initiated by Dow does not make Clements' false statements "purely

opportune."       Clements'        repeated   false    statements    were     all

deliberate actions in furtherance of the one central scheme to

evade his payroll taxes.           See United States v. Channapragada, 59
F.3d 62, 65-66 (7th Cir. 1995) (affirming enhancement for "repeated

acts"   where    defendant   misrepresented      value   of   collateral      and

repeated   lie    three     more    times).      The    Seventh     Circuit    in

Channapragada rejected the argument that the defendant was not

responsible for the repetition of his lie merely because he had not

foreseen that the loan would be broken up into several smaller,

less risky loans.     Id.     Similarly, Clements is not shielded from

the consequences of his repeated actions by the vigilance of the

IRS agent.      The district court's finding of "more than minimal

planning" was not clearly erroneous.

                                        V

     Clements contends that the district court erred by departing

upward four levels on the basis of multiple acts of obstruction of

justice committed by Clements following his conviction. A district

court may depart from the sentencing range set by the Guidelines

when the court finds "an aggravating or mitigating circumstance of

a kind, or to a degree, not adequately taken into consideration by

                                       -19-
the Sentencing Commission in formulating the guidelines."                            18

U.S.C. § 3553(b); see also U.S.S.G. § 5K2.0.                     We will affirm a

departure   from     the    Sentencing         Guidelines   if   it   is    based    on

"acceptable reasons" and the degree of departure is "reasonable."

United States v. Velasquez-Mercado, 872 F.2d 632, 637 (5th Cir.),

cert. denied, 493 U.S. 866, 110 S. Ct. 187, 107 L. Ed. 2d 142

(1989) (internal quotation marks omitted); see also United States

v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993) (en banc).18

                                           A

      As an initial matter, Clements argues that he did not receive

adequate notice of the district court's intention to upward depart.

A   district   court       must   give   "reasonable        notice"    that     it   is

contemplating       an     upward   departure,        and    such     "notice     must

specifically identify the ground on which the district court is

contemplating an upward departure."                 Burns v. United States, 501
U.S. 129, 138-39, 111 S. Ct. 2182, 2187, 115 L. Ed. 2d 123 (1991).

The evening prior to the original sentencing hearing, the district

court faxed to all parties a notice of its intention to consider an

upward departure.          At the sentencing hearing the next day, the

district    court    explained      that       it   was   considering      an   upward

departure because of misleading statements in the pre-sentence

report and other instances of obstruction of justice subsequent to

conviction, including Clements' actions in transferring certain


            Because of this additional reasonableness requirement, "the judge
must offer reasons explaining why the departure is justified in terms of the
policies underlying the sentencing guidelines." United States v. Mejia-Orosco,
867 F.2d 216, 221 (5th Cir. 1989).

                                         -20-
stock certificates into a trust for his children despite the IRS

lien on his property.                With Clements' consent, the sentencing

hearing was then rescheduled for six days later.                     Having reviewed

the record, we find that the district court provided Clements with

reasonable notice of its intent to upward depart and the grounds

for such departure.

                                             B

      The district court based its upward departure on a finding of

at least four instances of obstruction of justice.                    In calculating

the appropriate departure, the district court took guidance from

§ 3C1.1, which states, "If the defendant willfully obstructed or

impeded, or attempted to obstruct or impede, the administration of

justice during the investigation, prosecution, or sentencing of the

instant offense, increase the offense level by 2 levels." U.S.S.G.

§   3C1.1.      An    example    of    the   type     of   conduct   to   which   this

enhancement applies is "providing materially false information to

a   probation        officer    in    respect    to    a    presentence    or     other

investigation for the court." U.S.S.G. § 3C1.1, comment. (n.3(h)).

The district court also found relevant the following example of

applicable conduct: "destroying or concealing or directing or

procuring another person to destroy or conceal evidence that is

material to an official investigation or judicial proceedings . .

. or attempting to do so."             U.S.S.G. § 3C1.1, comment. (n.3(d)).19


            The commentary to the Guidelines states, "'Material' evidence, fact,
statement, or information, as used in this section, means evidence, fact,
statement, or information that, if believed, would tend to influence or affect
the issue under determination." U.S.S.G. § 3C1.1, comment. (n.5).

                                          -21-
The district court imposed an upward departure for only two of the

violations, for a total departure of four levels.

       In determining whether the upward departure was based on

acceptable reasons, we review the district court's factual findings

at sentencing for clear error.        See United States v. Edwards, 65
F.3d 430, 432 (5th Cir. 1995).        At sentencing, a district court

"may     consider    relevant   information      without    regard    to    its

admissibility under the rules of evidence applicable at trial,

provided that the information has sufficient indicia of reliability

to support its probable accuracy."              U.S.S.G. § 6A1.3.; United

States v. Bermea, 30 F.3d 1539, 1576 (5th Cir. 1994), cert. denied,

___ U.S. ___, 115 S. Ct. 1825, 131 L. Ed. 2d 746 (1995).

       First, the district court found that Clements had reported a

$212,500 unsecured debt to his probation officer when in fact it

was secured by his stock in Capitol Lake Properties, Inc.                   The

district     court    implicitly   concluded      that     this    intentional

misrepresentation was material to the probation officer's efforts

to     calculate    Clements'   ability    to   pay   restitution.         More

significantly, the district court found that Clements had misled

the IRS when he sold his stock in Capitol Lake Properties, Inc.,

valued at $292,000, to a trust in the name of his two children and

payable in installments over a ten-year period.             When asked a day

before entering into this transaction what his plans were for the

stock, Clements had replied that his only options were to sell the

stock back to the corporation or its shareholders.                Clements had

been specifically instructed by another IRS agent to call her

                                    -22-
before finalizing any sale of the stock.              There was testimony at

the sentencing hearing that the IRS would not have approved of the

sale in light of the payment period over ten years.               Clements also

failed to inform the IRS that the stock had been moved from the

bank where, the day before, he had represented it was located.

Having reviewed the record, we find that the district court was not

clearly erroneous in concluding that Clements willfully misled the

IRS regarding the sale of his stock which he knew was subject to an

IRS lien and about which the IRS had made repeated specific

inquiries.20 Accordingly, we find that the district court based its

upward departure on acceptable reasons.                See United States v.

George, 911 F.2d 1028, 1033-34 (5th Cir. 1990) (affirming upward

departure based on obstruction of justice following conviction).

      Clements argues that even assuming that an upward departure

was   appropriate,        the    four    level    enhancement     imposed     was

unreasonable.        "The reasonableness determination looks to the

amount and extent of the departure in light of the grounds for

departing."      Williams v. United States, 503 U.S. 193, ___, 112 S.

Ct. 1112, 1121, 117 L. Ed. 2d 341 (1992).            The presentence report,

which the district court adopted, calculated Clements' offense

level as eighteen, with a range of twenty-seven to thirty-three

months imprisonment.        Because of Clements' obstruction of justice,

the district court adjusted the offense level upward to twenty-two,


              Clements argues that his conduct cannot be considered obstruction of
justice   because it was undertaken with the advice of counsel. Even if Clements'
counsel   advised him to enter into the transaction itself, this advice cannot
protect   him from the consequences of his decision to mislead the IRS and hide the
sale of   the stock until after the transaction was final.

                                        -23-
with a range of forty-one to fifty-one months imprisonment.                The

district court then imposed the maximum sentence under this range,

fifty-one months.21     Clements' secret sale of his stock in Capitol

Lake Properties, Inc., was essentially the same type of conduct for

which he had been convicted.         We find that the upward departure

imposed by the district court was not unreasonable.              See George,
911 F.2d at 1030-31 (affirming upward departure to fifty months

sentence from Guidelines range of fifteen to twenty months because

of obstruction of justice following conviction); United States v.

Sanchez, 893 F.2d 679, 681-82 (5th Cir. 1990) (affirming upward

departure to thirty-six months sentence from Guidelines range of

eighteen    to   twenty-four   months      because   of   continued   criminal

conduct while released on bond).

                                      VI

     For the foregoing reasons, we AFFIRM both the conviction and

sentence.




             The maximum statutory term of imprisonment for each count is five
years.   26 U.S.C. § 7201; 18 U.S.C. § 1001.

                                     -24-